DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
image capturing device for generating image data in claims 1-3 and10-15; operator unit for presenting the image data in claim 1; filtration unit in claims 1 and 8; and guiding element for facilitating feeding the image capturing device through the filtration unit in claims 1 and 10-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "main (main element)" in claim 2 is a relative term which renders the claim indefinite.  The term "main" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what trait or characteristic would make an element the main or most important element because it seems to be arbitrary based on whoever is the operator.  Largest element?  What characteristic is most important for guiding?  ‘Main’ renders the physical characteristics of the element indefinite.  Claims 3-7 are rejected by virtue of their dependency from claim 2.
The term “sleeve-shaped" in claim 3 is a relative term which renders the claim indefinite.  The term "sleeve-shaped" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  ‘Sleeve-shaped’ renders the shape of the main element indefinite.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-8, 10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stienen et al. (DE 10 2008 005 260 B3)-using drawings with machine translation of the description in view of Olsson et al. (2010/0208055)-cited by applicant.
	As for claim 1, Stienen discloses/suggests the following:  a filtration unit inspection device (paragraph 0023 with Fig. 1) comprising; an image capturing device for generating image data (Fig. 1: 14 with paragraph 0023:  lines 3-4).
	Stienen does not explicitly state that there is an operator unit for presenting the image data, and a data cable connecting the image capturing device to the operator unit.    Nevertheless, Olsson in a push-cable for pipe inspection system teaches systems for inspecting the interior of conduits or voids wherein push-cables are used to move an inspection camera into conduits or other hard to access areas (paragraph 0003) that have an operator unit for presenting the image data, an electronic module (Fig. 1: 108 with paragraph 0033: lines 4-5) and a data cable connecting the image capturing device to the operator unit (Fig. 1: 102 to 104 to 106 to 108).  Therefore, it would be obvious to one of ordinary skill in the before the effective filing date of the claimed invention to have an operator unit for presenting the image data, and a data cable connecting the image capturing device to the operator unit in order for the operator to view the inspection process of the filtration unit.

	As for a guiding element that is provided on the image capturing device for facilitating feeding the image capturing device through the filtration unit, Stienen does not explicitly state this.  Stienen teaches guiding tubes to position the endoscope to the entrance of a candle filter (Fig. 1: 10) and suggests at the minimum that the endoscope’s housing (camera housing) guides the endoscope through the candle filter’s filtrate channel (Fig. 1: 14.1 in 11).  Nevertheless, Olsson teaches a pipe guide for a camera (Figs. 9a-9c: 900 with Fig. 3: 102 and 900 and see Fig. 1: 102) wherein the type of conduit for inspection is not limited (paragraph 0003).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Stienen’s system have a guiding element that is provided on the image capturing device for facilitating feeding the image capturing device through the filtration unit such as taught by Olsson in order to move the camera smoothly through a filter’s conduit for inspection to prevent the endoscope from getting tangled by keeping the endoscope moving in 
	As for claim 2, Stienen in view of Olsson discloses/suggests everything as above (see claim 1).  In addition, Stienen in view of Olsson discloses the following: wherein the guiding element (note that in claim 1 Stienen has Olsson’s guiding element incorporated) comprises: a main element (in view of Olsson:  Fig. 9B:  either the half comprising 904, 908, and 913 or the half comprising 902, 906, 910)  provided on the image capturing device (in view of Olsson: Fig. 3: 900 with 102 note 900 surrounds 402 of Fig. 4A), and a cage attached to the main element (in view of Olsson:  broadly interpreting a cage as anything that has the ability to enclose:  depending on which half was considered the main element as mentioned above the other half would be the cage:  902, 906, 910 or the other half:  904, 908, 913; Fig. 9C: demonstrates attachment of halves).
	As for claim 3, Stienen in view of Olsson discloses/suggests everything as above (see claim 2).  In addition, Stienen in view of Olsson discloses the following (note that in claims 1-2: Stienen has Olsson’s guiding element incorporated) wherein the main element is sleeve-shaped and provided around the image capturing device (in view of Olsson:  Fig. 3: 900 has both halves with cylindrical internal surface to go around the image capturing device; again, treating one half as the main element and the other half as a cage:  902, 906, 910 as one half and 904, 908, and 912 as the other half).
	As for claim 4, Stienen in view of Olsson discloses/suggests everything as above (see claim 2).  In addition, Stienen in view of Olsson discloses the following (note that in claims 1-2: Stienen has Olsson’s guiding element incorporated) wherein the cage is provided with a curved top (in view of Olsson:  both halves of 900 comprise curved top and bottom surfaces by virtue of 
	As for claim 5, Stienen in view of Olsson discloses/suggests everything as above (see claim 2).  In addition, Stienen in view of Olsson discloses the following (note that in claims 1-2: Stienen has Olsson’s guiding element incorporated) wherein the cage comprises at least two arc-shaped elements (in view of Olsson:  Fig. 9a:  each half has two arc-shaped elements:  902 and 910 for one and 904 and 912 for the other; again, treating one half as the main element and the other half as a cage: 902, 906, 910 as one half and 904, 908, and 912 as the other half).
	As for claim 6, Stienen in view of Olsson discloses/suggests everything as above (see claim 2).  Stienen in view of Olsson are silent concerning the main element has a width in the range of 5 to 40 mm (note that in claims 1-2: Stienen has Olsson’s guiding element incorporated).  However, Stienen appears to not limit the diameter of the filter housing diameters that may be inspected (paragraph 0025).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the main element have a width in the range of 5 to 40 mm in order to inspect very narrow filter channels such as in the range of 5 to 40 mm.  
Also it would have been an obvious matter of design choice to have the main element have a width in the range of 5 to 40 mm since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
 	As for claim 7, Stienen in view of Olsson discloses/suggests everything as above (see claim 2).  In addition, Stienen in view of Olsson discloses the following (note that in claims 1-2: Stienen has Olsson’s guiding element incorporated) wherein the main element is provided 
	As for claim 8, Stienen in view of Olsson discloses/suggests everything as above (see claim 1).  In addition, Stienen discloses wherein the filtration unit is configured to filter liquid food products (paragraph 0017).
As for claim 10, Stienen in view of Olsson discloses/suggests everything as above (see claim 1).  In addition, Stienen suggests wherein the filtration unit comprises at least one membrane element (paragraph 0002: sock-like filter) that has a permeate tube (paragraph 0002:  candle with Fig. 1: 11), and Stienen in view of Olsson discloses/suggests wherein the image capturing device, the guiding element and at least part of the data cable are arranged to be fed into the permeate tube (see claim 1 above; note Stienen:  video endoscope head 14.1 in permeate tube: 11 demonstrates system has been fed into permeate tube).
As for claim 12, Stienen in view of Olsson discloses/suggests everything as above (see claim 1).  In addition, Stienen in view of Olsson discloses/suggests a method for inspecting a filtration unit with a filtration unit inspection device according to claim 1 (see claim 1 above treating claim 1 as the apparatus for the practice of the method), the filtration unit comprising at least one membrane element (Stienen: paragraph 0002: sock-like filter)  that has a permeate tube (Stienen: paragraph 0002: candle with Fig. 1: 11), the method comprising feeding the guiding element, the image capturing device and at least part of the data cable into the permeate tube (see claim 1 above; note Stienen:  video endoscope head 14.1 in permeate tube: 11 demonstrates system has been fed into permeate tube); capturing image data depicting an inside of the filtration unit, transmitting the image data from the image capturing device to the operator unit and presenting the image data via the operator unit (see claim 1 with regards to operator unit in 
As for claim 14, Stienen in view of Olsson discloses/suggests everything as above (see claim 12).  In addition, Stienen discloses the image capturing device is fed into the permeate tube in a direction that is opposite to a permeate flow direction (Fig. 1:  see 14.1 relative to 5 and 4; permeate flows from 5 to 4 during filtration process).
As for claim 15, Stienen in view of Olsson discloses/suggests everything as above (see claim 12).  In addition, Stienen suggests the image capturing device is fed into the permeate tube during operation of the filtration unit (paragraph 0028).
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stienen et al. (DE 10 2008 005 260 B3)-using drawings with machine translation of the description in view of Olsson et al. (2010/0208055)-cited by applicant further in view of Pearl et al. (EP 0 492 250 A1).
As for claim 9, Stienen in view of Olsson discloses/suggests everything as above (see claim 1).  They are silent concerning the filtration unit is a spiral wound membrane filtration unit.  However, Stienen does demonstrate that permeate tubes are inspected (Fig. 1: 11) and teaches that precise inspection of the permeate tubes are well known (paragraph 0003).  And Pearl discloses that spiral wound filtration membrane cartridges have permeate tubes (Fig. 6: 12).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to substitute Pearl’s spiral wound membrane filtration system with Stienen’s candle filter system to achieve the predictable result of permeate tube inspection.  
.	Claim 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stienen et al. (DE 10 2008 005 260 B3)-using drawings with machine translation of the description in view of Olsson et al. (2010/0208055)-cited by applicant further in view of Pearl et al. (EP 0 492 250 A1) and Stork (NL 9401903 A).
	As for claims 11 and 13, Stienen in view of Olsson discloses/suggests everything as above (see claims 10 and 12).  They are silent concerning wherein the filtration unit comprises a first interconnector that connects a first part of the permeate tube to a second part of the permeate tube, wherein the image capturing device, the guiding element and at least part of the data cable are arranged to be fed through the first interconnector (claim 11) and feeding the image capturing device, the guiding element and at least part of the data cable through a first interconnector that connects a first part the permeate tube to a second part  of the permeate tube (claim 13).
However, Stienen does demonstrate that permeate tubes are inspected (Fig. 1: 11) and teaches that precise inspection of the permeate tubes are well known (paragraph 0003).  And Pearl discloses that spiral wound filtration membrane cartridges have permeate tubes (Fig. 6: 12).  And Stork in a variable modular membrane filtration unit and connection element for such a unit appears to demonstrate having interconnectors between parts of a permeate tube (abstract; Fig. 1:  interconnector sections comprising 12 relative to permeate tube 11 comprising a series of permeate ducts, 13; see Fig. 3:  12 is an interconnector between permeate ducts, 13).  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at least try to have a filtration unit comprises a first interconnector that connects a first part of the permeate tube to a second part of the permeate claim 11) and feeding the image capturing device, the guiding element and at least part of the data cable through a first interconnector that connects a first part the permeate tube to a second part  of the permeate tube (claim 13) in order to inspect the filtering quality of the permeate tube in a variable modular membrane filtration unit such as in a variable modular spiral wound membrane filtration unit that comprises permeate ducts and connection elements for a series of filtering processes.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886